DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 10/06/2021, has been received and made of record.  In response to the most recent Office Action, dated 07/08/2021.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3, and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “an input device, comprising one or more pressure detectors, each of the one or more pressure detectors including an electrode, an elastic body on the electrode, a pressing member on an opposite side of the elastic body from the electrode, and a protection member between the elastic body and the pressing member, the protection member having higher strength than the elastic body, wherein in at least one of the one or more pressure detectors, the protection member being conductive, the one or more pressure detectors including a plurality of pressure detectors, and at least two of the protection members of the plurality of pressure detectors being electrically connected to each other”.
Regarding independent claim 10: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “an input device, comprising: one or more pressure detectors; a plate-like clicking part having a press surface; and a feeling generating member including the clicking part and a plurality of legs, each of the one or more pressure detectors including: an electrode, an elastic body on the electrode, 3Application No.: 15/734,175Docket No.: 091478-0414 a pressing member on an opposite side of the elastic body from the electrode, and a protection member between the elastic body and the pressing member, the protection member having higher strength than the elastic body, each of the one or more pressure detectors being configured to detect pressing force that acts on the press surface, the plurality of legs being disposed to surround the clicking part and support the clicking part, and the plurality of legs being the pressing members of the plurality of pressure detectors”.

Claims 3, 5-9, and 11-15 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622